Citation Nr: 9904586	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a claim of entitlement to service connection for a 
low back disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel

REMAND

The veteran served on active duty from October 1967 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that, in pertinent part, found 
that a claim of entitlement to service connection for a low 
back disorder was not well grounded.  

The veteran's service medical records disclose that, in 
December 1969, he sought treatment for left lumbar pain that 
had its onset after pulling on an overhead object.  The 
examiner diagnosed lumbar sprain and spasm.  Six days later, 
the veteran was treated for recurrent back pains.  On 
separation examination in August 1971, examination of the 
veteran's spine was normal.  

Also associated with the claims folder are several lay 
statements concerning observations of the veteran's low back 
symptomatology both during and following active service.  The 
first post-service medical evidence of a low back disorder, 
diagnosed as a herniated nucleus pulposus at L4-L5 and L5-S1 
bilaterally, is dated in 1980.  The veteran underwent a 
lumbar laminectomy.

The veteran was afforded a VA examination in April 1997.  He 
stated that he injured his low back when he fell down a ship 
hatch in June 1968, and again in December 1969.  The examiner 
diagnosed residuals of a lumbar spine injury, postoperative, 
with degenerative changes.  Because it is unclear whether or 
not the examiner was rendering a medical opinion concerning 
the etiology of the veteran's current low back disorder as 
opposed to merely reciting his history, more medical 
information is needed in order to ascertain the date of onset 
of this disability.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek a 
medical opinion as to whether the claimant's current 
disabilities are in any way related to or a residual of those 
experienced in service.); Wilson  v. Derwinski, 2 Vet. App. 
16 (1991) (the development of facts pertinent to the 
veteran's claim includes conducting an examination and asking 
the examiner to express an opinion as to whether the 
veteran's current disability is related to any disease or 
disability treated in service).

Potentially relevant medical records have also not been 
obtained by the RO.  For example, although there is a written 
statement of record from H.M. Shock, D.C., his actual 
treatment records of the veteran have not been obtained.  

The veteran has submitted partially legible copies of 
treatment records from Baptist Medical Center and John H. 
Adametz, M.D., dated in 1980 and 1981.  The veteran should be 
asked to provide releases for the records of Dr. Adametz and 
Baptist Medical Center so that legible copies of those 
records may be requested.  These records also indicate 
treatment by Dale Morris, M.D., whose treatment records of 
the veteran have not been presented.  The veteran should be 
asked to provide a release for Dr. Morris's treatment 
records. 

The veteran has also been employed with the fire department 
since 1974.  It is possible that he underwent employment 
physicals in conjunction with this job.  The RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).   

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a list 
of those who have treated him for a low back 
disorder since his separation from service 
and appropriate releases so that the RO may 
request the actual treatment records.  It is 
particularly important that the veteran 
provide releases for the records of Dale 
Morris, M.D., John H. Adametz, M.D., Baptist 
Medical Center, and H.M. Shock, D.C., as well 
as releases for any other care providers from 
whom he has received treatment or evaluations 
since his separation from service.  The RO 
should point out that actual treatment 
records, as opposed to summaries, are 
relevant.

With respect to any VA records, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in computer 
files) or on microfiche.

If any requests for private treatment records 
are not successful, tell the veteran and his 
representative so that the veteran will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R. § 3.159(c).

2.  Ask the veteran to obtain and submit 
copies of all medical records, including 
copies of any employment physicals, 
maintained in conjunction with the veteran's 
employment with the fire department, or to 
provide releases so that the RO may request 
the records.  If any request by the RO is 
unsuccessful, notify the veteran so that he 
will have an opportunity to obtain and submit 
the records himself, in keeping with his 
ultimate responsibility to submit evidence in 
support of his claim.

3.  Afford the veteran a comprehensive VA 
medical examination to determine the exact 
nature and/or etiology of the claimed low 
back disorder.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are to 
be performed.

The examiner should render diagnoses of all 
current low back disorders and, based on the 
medical records on file, describe the 
etiology and the date of onset of any low 
back disorder(s) the veteran has.  The 
examiner should specifically express a 
medical opinion as to whether any existing 
low back disorder(s) is related to any injury 
or disease during the veteran's active 
service.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the conditions at issue, such 
testing or examination is to be accomplished.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as result of 
this remand.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 398 (1995).  The purpose of this REMAND is to 
obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 6 -


